Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting plaintiffs’ motion for partial summary judgment on Labor Law § 240 (1) liability (see, Doan v Aiken & McGlauklin, 217 AD2d 908). In opposition to the motion, defendants raised an issue of fact whether plaintiff John W. Spratt’s injury was the result of a fall from a loading dock. (Appeal from Order of Supreme Court, Oneida County, Buckley, J.—Summary Judgment.) Present— Pine, J. P., Lawton, Doerr, Boehm and Fallon, JJ.